         Case 1:13-cv-10612-MLW Document 91 Filed 05/26/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
SECURITIES AND EXCHANGE                    )
COMMISSION,                                )
                                           )
                  Plaintiff,               ) Civil Action No. 1:13-cv-10612-MLW
                                           )
      v.                                   )
                                           )
GREGG D. CAPLITZ and                       )
INSIGHT ONSITE STRATEGIC                   )
MANAGEMENT, LLC,                           )
                                           )
                  Defendants,              )
                                           )
      and                                  )
                                           )
ROSALIND D. HERMAN, BRAD HERMAN,           )
BRIAN HERMAN, CHARLENE HERMAN,             )
and THE KNEW FINANCE EXPERTS, INC.,        )
                  Relief Defendants.       )
__________________________________________)


                      PLAINTIFF’S NOTICE OF DISMISSAL AS TO
                      RELIEF DEFENDANT CHARLENE HERMAN

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(1), plaintiff Securities and Exchange Commission

(the “Commission”) hereby dismisses its claims as to relief defendant Charlene Herman, who has

not answered the Complaint, after giving consideration to the Sworn Financial Statement she

submitted to the Commission. The Commission’s notice of dismissal relates only to Count 5 of

the Complaint, as that count pertains to relief defendant Charlene Herman.
         Case 1:13-cv-10612-MLW Document 91 Filed 05/26/20 Page 2 of 2




Dated: May 26, 2020

                                                Respectfully submitted,

                                                SECURITIES AND EXCHANGE COMMISSION
                                                By its attorneys,

                                                __/s/ Kathleen Burdette Shields______________
                                                Kathleen Burdette Shields (Mass. Bar No. 637438)
                                                Susan Cooke Anderson (DC Bar No. 978173)
                                                33 Arch Street, 24th Floor
                                                Boston, Massachusetts 02110
                                                Telephone: (617) 573-8904 (Shields direct)
                                                (617) 573-4538 (Anderson direct)
                                                Facsimile: (617) 573-4590
                                                E-mail: Shieldska@sec.gov; Andersonsu@sec.gov




                                  CERTFICATE OF SERVICE
        I hereby certify that, on May 26, 2020, a true and correct copy of the foregoing document
was filed through the Court’s CM/ECF system, and accordingly, the document will be sent
electronically to all participants registered to receive electronic notice in this case. It will be sent
by email or first class mail to all other remaining parties.
                                                        /s/ Kathleen Shields
                                                        Kathleen Shields




                                                   2
